Wade, J.
1. Where a name imports a corporate body, it is not necessary to aver, in bringing suit, that a party so named is a corporation, since there is a presumption to this effect, and this presumption prevails unless the contrary is made to appear. Edenfield v. Bank of Millen, 7 Ga. App. 645 (67 S. E. 896) ; Wilson v. Sprague Mowing Machine Co., 55 Ga. 673; St. Cecilia’s Academy v. Hardin, 78 Ga. 40 (3 S. E. 305) ; Cribb v. Waycross Lumber Co., 82 Ga. 597 (9 S. E. 426); Mattox v. State, 115 Ga. 212 (7) (41 S. E. 709). The words “Davis & Sanford Company” import a corporation, and, in a suit brought in that name, are sufficient to show a party plaintiff. Charles v. Valdosta Foundry and Machine Co., 4 Ga. App. 733 (62 S. E. 493).
2. The evidence being sufficient to support the verdict, the judgment overruling the motion for a new trial, based on the general grounds, can not be disturbed. Admitting, for the sake of the argument, that a nonsuit may have been proper at the time a motion was made therefor, the letters identified by the defendant, coupled with the evidence in behalf of the plaintiff, were sufficient to authorize the finding of the jury that the articles sold had been delivered; and, in view of the entire proof and of the final result reached, the exception on account of the refusal by the trial judge to grant a nonsuit at the close of the evidence for the plaintiff will not require a new trial. Hanson v. Crawley, 51 Ga. 528; Werner v. Footman, 54 Ga. 128; Jackson v. Johnson, 67 Ga. 167 (c); Rockdale (46 S. E. 93); Henderson v. Maysville Guano Co., ante, 69 (82 S. E. 588). Judgment affirmed.

Roan, J., absent.